Case: 20-50284     Document: 00515823867         Page: 1     Date Filed: 04/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 20-50284                       April 15, 2021
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   Linda Baldwin,

                                                           Plaintiff—Appellant,

                                       versus

   Office of Injured Employee Counsel,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:19-CV-454


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Linda Baldwin suffered an injury in 2006 while employed by Extended
   Stay America as a housekeeping attendant. She applied for workers’
   compensation benefits and sought assistance in March 2008 from the Office
   of Injured Employee Counsel (OIEC) Ombudsman Program, a state program


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50284          Document: 00515823867              Page: 2       Date Filed: 04/15/2021




                                           No. 20-50284


   that provides assistance to unrepresented injured employees seeking
   workers’ compensation. 1 In 2012 and 2016, Baldwin participated in
   contested case hearings before the Texas Department of Insurance Division
   of Workers’ Compensation (DWC). The DWC denied her request for
   workers’ compensation benefits, concluding that she did not sustain a
   compensable injury. It further determined that her employer’s insurance
   carrier, Zurich American Insurance Company, was not liable for any
   workers’ compensation benefits because Baldwin had failed to timely notify
   her employer of her injury or timely file a DWC claim. 2
          Baldwin filed suit against the OIEC, asserting claims under 42 U.S.C.
   § 1983, Title II of the Americans with Disabilities Act, 3 and the Texas Tort
   Claims Act. 4 The district court dismissed Baldwin’s claims for lack of
   subject-matter jurisdiction pursuant to Federal Rule of Civil Procedure
   12(b)(1), concluding that her claims were barred by sovereign immunity.
   Baldwin now appeals.
          We review a district court’s dismissal for lack of subject-matter
   jurisdiction de novo. 5 Dismissal on this basis is appropriate if the claims
   asserted are barred by a state’s sovereign immunity. 6
          It is undisputed that Baldwin brings her suit against a state agency, the
   OIEC. 7 “Federal courts are without jurisdiction over suits against . . . a state


          1
              See Tex. Labor Code Ann. § 404.151(b).
          2
              See id. §§ 409.001–004.
          3
              42 U.S.C. § 12131 et seq.
          4
              Tex. Civ. Prac. & Rem. Code Ann. § 101.021.
          5
              Meyers ex rel. Benzing v. Texas, 410 F.3d 236, 240 (5th Cir. 2005).
          6
              Id.
          7
              See Tex. Labor Code Ann. § 404.002.




                                                  2
Case: 20-50284        Document: 00515823867             Page: 3      Date Filed: 04/15/2021




                                        No. 20-50284


   agency . . . unless that state has waived its sovereign immunity or Congress
   has clearly abrogated it.” 8 After careful review of the briefs and the record,
   we agree with the district court that Baldwin fails to plead facts indicating
   that Texas’s sovereign immunity from suit has been either waived or
   abrogated. Sovereign immunity, therefore, bars her claims, and she cannot
   establish federal jurisdiction over them.
           The district court’s dismissal for lack of subject-matter jurisdiction is
   affirmed.




           8
             Moore v. La. Bd. of Elementary and Secondary Educ., 743 F.3d 959, 963 (5th Cir.
   2014); see also U.S. CONST. amend. XI.




                                              3